                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:19-CV-16-BO

MARIAN ELIZABETH DUBAR,         )
                                )
     Plaintiff,                 )
                                )
v.                              )                                   ORDER
                                )
                                )
DITECH FINANCIAL LLC and GERALD )
LOMBARDO,                       )
                                )
     Defendants.                )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge James E. Gates. [DE 4]. On March 6, 2019, Judge Gates recommended

that plaintiff be permitted to proceed in forma pauperis but that her claims be dismissed. Id.

Plaintiff has filed a motion titled "Court of Record Tort Claim Petition and Request for a Hearing

or Trial By Jury," but otherwise makes no response to Judge Oates's memorandum and

recommendation. [DE 5] For the reasons that follow, the M&R [DE 4] is ADOPTED and

plaintiffs motion [DE 5] is DENIED.

                                        BACKGROUND

       In January 2019, plaintiff filed a pro se application to proceed in forma pauper is under 28

U.S.C. § 1915. [DE 1]. Plaintiffs claims, which include trespass, breach of contract, emotional

distress, fraud, negligence, and loss of employments, arise from a 1999 mortgage that plaintiff

obtained on her home in Columbus County, North Carolina. Specifically, plaintiff claims that she

was harmed when defendants did not release her from her mortgage after she wrote them a check

for $83,000.
          In March 2019, Judge Gates entered the instant memorandum and recommendation

(M&R),, granting plaintiff's application to proceed in forma pauperis and recommending that

plaintiffs' claims be dismissed for lack of subject-matter jurisdiction. [DE 4]. Plaintiff filed no

specific objections, instead submitting a "Court of Record Tort Claim Petition and Request for a

Hearing or Trial By Jury," in which she reiterates her causes of action but makes no objection to

any of the findings in Judge Oates's M&R.

                                           DISCUSSION

          A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

          Here, plaintiff has not timely and specifically objected to any portion of the M&R. The

M&R finds that, despite plaintiffs bare assertion to the contrary, plaintiff does not allege any

,claims that raise federal questions and there is no diversity of citizenship and, as such, the Court
I




is without subject-matter jurisdiction. To the extent that plaintiff references "RICO" in her

purported "Court of Record Tort Claim Petition," it is unclear whether she refers to the federal

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961, et seq., or to North

Carolina's counterpart, N.C. Gen. Stat. §§ 75D-1, et seq. As such, plaintiff has not affirmatively

pleaded federal jurisdiction. Nothing else in plaintiff's "Court of Record Tort Claim Petition"

raises any objection to the M&R 9r provides any grounds for relief and, as such, the motion is

denied.



                                                 2
       The Court has reviewed the M&R and is satisfied that there is no clear error on the face of

the record, and finds that there is no subject-matter jurisdiction. Accordingly, the memorandum

and recommendation is ADOPTED.

                                        CONCLUSION

       The memorandum and recommendation of Magistrate Judge Gates [DE 4] is ADOPTED,

plaintiffs motion [DE 5] is DENIED, and plaintiffs complaint is DISMISSED.



SO ORDERED, this     .al.   day of March, 2019.




                                         ·~WA~ERRENCEW:B0YLE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
